Citation Nr: 0940799	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from October 29, 2004 to 
December 16, 2005.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an effective date prior to December 16, 
2005, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1968 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2005 
and May 2009 rating decisions by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2009, a hearing was held before a hearing officer at 
the RO.  In September 2009, a videoconference hearing was 
held before the undersigned.  Transcripts of both hearings 
are associated with the claims file.

The matter of the effective date for a TDIU rating is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  At the January 2009 hearing before a decision review 
officer, the transcript of which was reduced to a writing, 
the Veteran requested to withdraw his appeal seeking a 
compensable rating for bilateral hearing loss.

2.  From October 29, 2004 to December 16, 2005, symptoms of 
the Veteran's PTSD are reasonably shown to have resulted in 
occupational and social impairment with reduced reliability 
and productivity; PTSD symptoms productive of deficiencies in 
most areas were not shown.




CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal seeking a 
compensable rating for bilateral hearing loss, the Board does 
not have jurisdiction to consider such matter.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).

2.  A 50 percent rating is warranted for the Veteran's PTSD 
from October 29, 2004 to December 16, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Given the Veteran's expressed intent to withdraw the appeal 
seeking a compensable rating for bilateral hearing loss, 
there is no reason to belabor the impact of the Veterans 
Claims Assistance Act of 2000 (VCAA) in this matter.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the January 2009 hearing before a decision review officer, 
the Veteran stated that he wished to withdraw his appeal 
seeking a compensable rating for bilateral hearing loss.  
Hence, there are no allegations of error of fact or law for 
appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.

PTSD

VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
December 2006 and May 2009 supplemental SOCs (SSOCs) 
readjudicated the matter after the Veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  [Notably, an April 2008 letter 
also provided him with general disability rating and 
effective date criteria.]  The Veteran has had ample 
opportunity to respond and supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that 
"where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2005.  At 
the September 2009 videoconference hearing, the Veteran 
recalled having received emergency psychiatric treatment at 
the Audie L. Murphy Memorial VA Medical Center (VAMC) in 
December 2004.  The pertinent records have been secured.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  

Factual Background

The Veteran served with the Marines in Vietnam and received 
two Purple Heart Medals and a Combat Infantryman's Badge.  VA 
treatment records reflect that he initially sought treatment 
for PTSD in November 2004 at a Vet Center in Laredo, Texas.  
Records reflect that he complained of flashbacks, sleep 
disturbance, episodes of anxiety, depression, poor 
concentration, and poor short term memory.  It was noted that 
he had never been married and was unemployed.  He was 
described as well dressed and groomed, anxious, very restless 
and his affect was congruent with his mood.  In December 
2004, his complaints included panic attacks.  In January 
2005, he reported having war related nightmares.  In March 
2005, the examiner noted severe anxiety and, even though the 
Veteran had been going to church services, he had basically 
isolated himself.  The examiner further noted that the 
Veteran had calmed down some since being placed on 
medication.  

Treatment records from the Audie L. Murphy Memorial VAMC 
include a report of psychiatric evaluation in December 2004.  
The Veteran complained of flashbacks and nightmares, 
isolativeness, hypervigilence and increased startle response, 
intrusive memories of Vietnam, avoidance, poor sleep, and 
varying degrees of energy and motivation.  He also reported 
poor concentration and fleeting suicidal ideation.  It was 
noted that he was single (never married), and lived out of 
his recreational vehicle.  On mental status examination, he 
was casually groomed, his mood and affect were anxious, he 
denied suicidal and homicidal ideations, and reported no 
auditory or visual hallucinations.  His speech and thought 
were clear, coherent, logical and slightly pressured.  He had 
fair insight and judgment.  The assessment was PTSD.  

On February 2005 PTSD examination on behalf of VA, the 
Veteran complained of nightmares and flashbacks and reported 
that recent events in Iraq with American soldiers being 
ambushed had re-ignited memories of Vietnam.  He reported 
trouble falling asleep, waking up often, nightmares.  His 
employment history since service had been very irregular; 
most of his work had been as a gate guard for drilling 
companies, and he was able to live completely alone for long 
periods of time.  He preferred this kind of life (with little 
or no contact with other people).  He also had little contact 
with his mother and siblings because they did not understand 
why he was not successful as they were.  The examiner noted 
that the Veteran never married and has no children.  It was 
noted that the Veteran felt a restricted range of affect, 
mainly constant anger, and marked difficulty concentrating.  

General observations on mental status examination were that 
the Veteran was correctly oriented to time, place, person, 
and purpose of the interview.  He was clean and neatly 
dressed and had about two days growth of beard.  His behavior 
during the interview was appropriate and his affect was 
adequate in range but increased in intensity.  His mood was 
depressed as indicated by thought content, particularly his 
feeling of being a failure in everything.  Impaired impulse 
control was a particular problem, and affected his motivation 
and mood because it discouraged him.  Communication was good, 
speech was pressured, and there was some circumstantiality.  
Answers to questions were logical and relevant, and there was 
no history of panic attacks.  There was also no history of 
actual delusions, hallucinations, or obsessive rituals, and 
none were suggested in the interview situation.  Thought 
processes were organized and goal directed and there was no 
blocking or flight of ideas.  The examiner noted occasional 
loose associations and word misusages.  Judgment was good and 
abstract thinking was preserved and average.  Immediate 
recall and memory, both remote and recent, were good.  As for 
delayed recall, the Veteran remembered only two of three 
objects after five minutes.  There was no suicidal or 
homicidal ideation.  The diagnoses included PTSD and avoidant 
personality disorder.  A Global Assessment of Functioning 
(GAF) score of 49 was assigned.  The examiner noted that the 
Veteran's PTSD causes chronic distress or impairment in 
social, occupational and other areas of functioning.  The 
examiner further noted that the Veteran had occasional 
interference in performing activities of daily living and was 
unable to establish and maintain effective work and social 
relationships.  

VA mental health treatment records reflect that the Veteran's 
GAF score was 60 in February 2005.  In April 2005, he 
reported that, although he wakes up briefly, he had been 
sleeping better and his anxiety had been less.  The GAF score 
remained at 60.  In July 2005, he reported feeling anxious 
and exhausted because his mother had died.  His mood was 
mildly anxious and talkative, and the GAF score was 60.  In 
October 2005, the Veteran's mood was mild to moderately 
anxious and talkative; the GAF score was 55.  In November 
2005, the Veteran was mild to moderately anxious and 
talkative; the GAF score was 50.  

At the January 2009 hearing before a hearing officer and at 
the September 2009 videoconference hearing it was claimed, by 
and on behalf of the Veteran, that an increased rating for 
PTSD and TDIU were warranted from October 29, 2004 to 
December 16, 2005.  It was argued that his PTSD symptoms 
prior to, and from, December 16, 2005 were constant and 
indistinguishable.  

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

PTSD warrants a 30 percent rating when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation;, obsessional 
rituals; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situation; and inability 
to establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate 
where there are "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  A GAF score of 61 to 70 indicates the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  Id. at 46.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

On longitudinal review of the evidence, the Board finds that 
it is reasonably shown that symptoms of the Veteran's PTSD 
from October 29, 2004 to December 16, 2005 resulted in 
occupational and social impairment with reduced reliability 
and productivity, warranting a 50 percent rating under Code 
9411.  The Veteran endorsed (and no examiner deemed his 
accounts non-credible) symptoms such as irritability, 
nervousness or anxiety, depression, sleep disturbances, panic 
attacks, isolative behavior, flashbacks, intrusive thoughts, 
and anger.  He has never been married, has no children, and 
little to do with his family.  His difficulty in establishing 
and maintaining effective work and social relationships is 
evidenced by his intermittent work history and his work 
confined to an environment which is isolated and requires 
minimal contact with others.  Consequently, the Board finds 
that "staged" ratings during the period from October 29, 
2004 to December 16, 2005 are not indicated, and that a 50 
percent rating is warranted throughout this period.  

The Board has considered whether a rating in excess of 50 
percent is warranted.  Significantly, no clinical record/VA 
examination report for the period of time in question notes 
any symptoms from among the above- outlined list of symptoms 
in the criteria for a 70 percent rating under Code 9411.  The 
Board acknowledges GAF scores of 49 and 50 assigned in 
February 2005 and November 2005, respectively.  Such a scores 
signify that the examinee has serious symptoms or a serious 
impairment in social, occupational, or school functioning.  
However, the evidence of record shows that while the Veteran 
has difficulty establishing and maintaining relationships, he 
has several effective relationships, to include his brother, 
mother's neighbor, and fellow service members as evidenced by 
the statements these individuals have provided on his behalf.  
The evidence also reveals some suicidal ideation, difficulty 
adapting to stressful circumstances, complaints of panic 
attacks and depression, and anger; however, the 
manifestations of these symptoms are not shown to have caused 
him substantial impairment in most areas of his life.  The 
record reflects he found ways to cope with stress and had not 
actively considered taking his life.  In view of the 
foregoing, and the clinical findings noted on VA examination 
and during VA treatment sessions, the Board finds that the 
reported GAF scores of 49 and 50 are not dispositive and do 
not serve as a basis for an evaluation in excess of 50 
percent when considered with the other evidence of record.  
It is notable that all other VA treatment records and 
examinations have provided GAF scores ranging from 55 to 60, 
reflecting moderate difficulty in social and occupational 
functioning.  The evidence described above indicates the 
Veteran's symptoms from October 29, 2004 to December 16, 2005 
correlate better with such GAF scores than with the scores of 
49 and 50.  

Hence, the Veteran's overall disability picture and his 
impairment of function (to include some suicidal ideation, 
some impaired impulse control, depression and anxiety, 
increasing nightmares, difficulty maintaining and 
establishing effective relationships, and some difficulty 
adapting to stressful circumstances) most nearly approximate 
the criteria for a 50 percent rating.  His symptoms did not 
caused him deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating from October 29, 2004 to December 
16, 2005.  The preponderance of the evidence is against a 
higher (70 percent) rating from October 29, 2004 to December 
16, 2005, and the benefit of the doubt rule does not apply.

Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether the Veteran's disability picture requires 
the assignment of an extraschedular rating.  In this case, 
comparing the Veteran's disability level and symptomatology 
to the rating schedule, the degree of disability during the 
appeal period, from October 29, 2004 to December 16, 2005, is 
contemplated by the rating schedule and the assigned rating 
is, therefore, adequate, and no referral for an 
extraschedular rating is required.  The matter of entitlement 
to a TDIU rating for this period of time is addressed in the 
Remand below.


ORDER

The appeal seeking a compensable rating for bilateral hearing 
loss is dismissed.

A 50 percent rating (but no higher) is granted for the 
Veteran's PTSD from October 29, 2004 to December 16, 2005, 
subject to the regulations governing the payment of monetary 
awards.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a SOC is furnished to the 
appellant.  In essence, the following sequence is required: 
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, a entitlement to TDIU was originally granted by an 
August 2007 rating decision and an effective date of June 1, 
2006 was assigned.  The Veteran filed a NOD in December 2008.  
As this was more than one year after the August 2007 rating 
decision, the December 2008 NOD was not timely.  However, by 
a May 2009 rating decision, the RO granted an earlier 
effective of December 16, 2005 for TDIU. In September 2009, 
the Veteran filed a timely NOD with the May 2009 rating 
decision.  He claimed that the effective date of the TDIU 
should be October 29, 2004.  A SOC has not been issued in 
this matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), when this occurs the Board must remand the case and 
instruct the RO that the issue remains pending in appellate 
status (see 38 C.F.R. § 3.160(c)) and requires further 
action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this 
regard, it is noteworthy that this claim is not before the 
Board at this time, and will be before the Board only if the 
appellant files a timely substantive appeal after a SOC is 
issued.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate SOC 
in the matter of entitlement to an 
effective date prior to December 16, 2005, 
for the award of a TDIU.  The appellant 
must be advised of the time limit for 
filing a substantive appeal, and that, in 
order for the Board to have jurisdiction 
in this matter, he must submit a timely 
substantive appeal.  If he timely perfects 
an appeal, this matter should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


